Citation Nr: 0829954	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO. 06-00 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and B. G.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972. He also had service in the National Guard from 
November 1976 to February 1984.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the RO.

In April 2005, the RO also denied the veteran's claim of 
entitlement to service connection for cervical spine 
disability. The veteran disagreed with decision and submitted 
a timely Notice of Disagreement. In November 2005, he was 
issued a Statement of the Case; however, he did not submit a 
timely substantive appeal with respect to that decision. 
Therefore, that decision became final under the law and 
regulations then in effect. 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2005). 

In July 2008, the veteran had a video conference with the 
Veterans Law Judge whose name appears at the end of this 
remand. During that hearing, the veteran raised contentions 
to the effect that he wished to pursue a claim of entitlement 
to service connection for cervical spine disability. That 
claim has not been certified to the Board on appeal nor has 
it otherwise been developed for appellate purposes. 
Accordingly, the Board has no jurisdiction over that issue, 
and it will not be considered below. 38 U.S.C.A. § 7104(a) 
(West 2002 and Supp. 2007); 38 C.F.R. § 20.101 (2007). 
However, it is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his psychiatric disability, 
including diagnosed schizophrenia and asserted post-traumatic 
stress disorder (PTSD), are the result of his experiences in 
service, including his time in the Republic of Vietnam. After 
reviewing the claims folder, the Board finds that there may 
be outstanding evidence which could be used to support the 
veteran's claim. 

The evidence shows that the veteran had service in the 
Republic of Vietnam from September 1969 to September 1970. He 
was assigned to the 22nd Tactical Air Support Squadron. From 
September 1969 to January 1970, he was stationed at Bien Thuy 
Air Base and from January to September 1970, he was stationed 
at Bien Hoa Air Base. 

The evidence also shows that during his National Guard 
service from September 1980 to August 1983, the veteran was 
treated for psychiatric problems, variously diagnosed as 
paranoid schizophrenia and alcoholic hallucinosis. During 
hospitalization from April to July 1983, the veteran 
reportedly had a break through during group therapy in which 
he became fairly open regarding his grief and losses in 
Vietnam. Such experiences reportedly included an incident in 
which a friend of his had been killed in an explosion in the 
mess hall. 

In light of the veteran's psychiatric problems, a Medical 
Board was convened to assess his fitness for further service. 
Following an August 1983 examination, the diagnosis was 
atypical psychosis with features of PTSD. 

Reportedly, the approximate date of origin was 1973. The 
veteran was found medically unfit and was released from the 
National Guard in February 1984. 
As to the reported onset date of 1973, it is significant as 
it suggests that the veteran may have had schizophrenia, or 
such symptoms, within one year of his discharge from active 
military duty, and the law provides that service connection 
for a psychosis may be presumed if such disability is 
manifested to a degree of 10 percent within one year from the 
date of separation from a period of qualifying active service 
lasting 90 or more days. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).



The claims folder does not contain the veteran's efficiency 
reports from service which could show any unusual incidents 
or trauma to which he was exposed during the course of his 
duties. Such records could also show any fluctuations in duty 
performance.

The evidence, such as a February 1989 report from J. K., 
M.D., shows that the veteran has received treatment at the 
Pee Dee Mental Health Center since 1986. However, the 
clinical records of that treatment have not been associated 
with the claims folder.

In April 1989, following a VA examination, the examiner found 
that the veteran's past symptoms were consistent with 
undifferentiated schizophrenia. However, she was not asked to 
report the etiology of that disorder.

Records dated since 1989 show that the veteran continued to 
receive treatment for psychiatric disability, diagnosed 
primarily as schizophrenia. More recent records, such as 
those from VA in March 2006 and October 2007, also show a 
diagnosis of PTSD.

In February and November 1985, the RO requested that the 
veteran provide information regarding the stressors 
associated with his PTSD. However, he did not provide the 
specificity necessary to verify any of the claimed stressors.

A further review of the claims folder shows that the veteran 
has been receiving Social Security disability benefits due to 
an unspecified mental condition. Those benefits were based on 
his inability to work since June 1, 1988. 

In January 2007, the Social Security Administration reported 
that following an exhausting and comprehensive search, it was 
unable to locate the veteran's records. In March 2007, 
however, the veteran submitted Form SSA-4268-C4 (1-85) which 
tended to verify that he was, in fact, receiving Social 
Security disability benefits. It was noted that the 
determination on his claim had been made by an agency of his 
state. However, there is no evidence that a request for such 
records has been made to the state agency. 

During his July 2008 video conference, the veteran testified 
that in 1975, he had been hospitalized for psychiatric 
treatment at the Columbia VA Medical Center (MC). However, 
the report of that hospitalization has not been associated 
with the claims folder.

During his video conference, the veteran also testified that 
the stressors responsible for his PTSD included injuries 
sustained by a fellow serviceman, "Violet," in Vietnam and 
an incident in which he witnessed the downing of an American 
airplane. 

Because the claim of service connection for a mental disorder 
remains pending, the veteran will be afforded an additional 
opportunity to provide substantiating detail of any claimed 
stressors; and any competent medical evidence indicating that 
he has PTSD. By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

Because there is outstanding evidence, the case is REMANDED 
for the following actions:

1. Through official channels, such as the 
National Personnel Records Center, 
request the veteran's service personnel 
records, including but not limited to, 
copies of enlisted efficiency reports. 
Also request that the veteran provide any 
such records he may have in his 
possession.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.

Efforts to obtain the veteran's service 
personnel records must continue until it 
is determined that the requested records 
do not exist or that further attempts to 
obtain such records would be futile. The 
non-existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b) (West 2002 
and Supp. 2007); 38 C.F.R. § 3.159(c)(2) 
(2007).

2. Request records of the veteran's 
treatment at the 1975 hospitalization at 
the Columbia VAMC. Such records should 
include, but are not limited to, the 
hospital discharge summary, daily 
clinical records, doctor's progress 
notes, nurses notes, consultation 
reports, records of private and group 
counseling sessions, and prescription 
records. Also request that the veteran 
provide any such records he may have in 
his possession.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.

Efforts to obtain the veteran's service 
personnel records must continue until it 
is determined that the requested records 
do not exist or that further attempts to 
obtain such records would be futile. The 
non-existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3. Make another request to the Social 
Security Administration for records 
associated with the veteran's award of 
Social Security disability benefits. Such 
records should include, but are not 
limited to. medical records relied upon 
concerning that claim.

Also request such records from the South 
Carolina state agency responsible for 
disability determinations. In addition, 
request that the veteran provide any such 
records he may have in his possession.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.

Efforts to obtain the veteran's Social 
Security records must continue until it 
is determined that the requested records 
do not exist or that further attempts to 
obtain such records would be futile. The 
non-existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

4. Request records from the Pee Dee 
Mental Health Center reflecting the 
veteran's treatment from 1986 through the 
present. Such records should include, but 
are not limited to, records of private 
and group counseling sessions, 
consultation reports, and prescription 
records. Also request that the veteran 
provide any such records he may have in 
his possession.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.

If the requested records are unavailable, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

5. Request that the veteran provide 
information concerning his claimed 
stressors, including but not limited to, 
a description of the stressor; the date 
and place of the stressor; his unit of 
assignment at the time of the stressor; 
and the names, ranks and units of 
assignment of other personnel involved. 
The veteran should specify the date of 
the stressor within a 60-day time frame 
of the occurrence to enable the RO/AMC to 
conduct meaningful research.

Specifically request such information 
with respect to the claimed incidents in 
which the veteran's friend killed in mess 
hall explosion; the incident resulting in 
injuries to his friend, Violet; and the 
incident in which he witnessed the 
downing of American airplane. 

6. After receipt of the veteran's 
response or the lapse of time to respond, 
forward any information capable of 
possible substantiation to the U.S. Army 
and Joint Services, Records Research 
Center (JSRRC), 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 22315-3802; and/or any other 
applicable government records or research 
depository, and request evidence to 
substantiate the claimed stressors.

7. When the actions in parts 1, 2, 3, 4, 
5, and 6 have been completed, schedule 
the veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disability 
found to be present. All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. In this regard, 
inform the examiner of any verified 
stressors. 

The examiner must respond to the 
following inquiries, and state the 
medical basis or bases for each opinion 
rendered:

a. If, and only if, any stressors 
claimed by the veteran are shown to 
be substantiated, does the veteran 
have PTSD related to such stressor 
or stressors? 

b. In responding to the inquiry in 
paragraph a., above, the examiner 
must explain whether there is any 
relationship between any current 
psychiatric diagnosis and the 
diagnosis of atypical psychosis with 
PTSD rendered during an August 1983 
examination conducted in association 
with Medical Board proceedings. 

c. Apart from the question as to 
whether the veteran has PTSD related 
to service, does are  any 
psychiatric symptoms noted within 
one year after the veteran's 
discharge from active service in 
January 1972 representative of the 
onset of schizophrenia, or its 
prodromal stage?

d.  Apart from the question of 
whether any psychiatric symptoms 
noted within one year after the 
veteran's discharge from active 
service in January 1972 
representative of the onset of 
schizophrenia, or its prodromal 
stage, does the veteran have 
schizophrenia that is related to any 
incident of active service, or was 
otherwise incurred during active 
service?

The examiner must state the medical basis 
or bases for the opinion. If the examiner 
is unable to do so without resort to 
speculation, he or she should so state.

8. When the actions requested in parts 1, 
2, 3, 4, 5, 6, and 7 have been completed, 
undertake any other indicated 
development, if deemed by the RO/AMC to 
be appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for psychiatric 
disability. 

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that 
the examination report do not contain sufficient detail, the 
RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (If the findings on an examination report, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). If the benefits sought 
on appeal are not granted to the veteran's satisfaction, he 
and his representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2007). In the 
event that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


